Citation Nr: 0928337	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-11 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for a service-connected left shoulder disability.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from April 1952 to April 1955.

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

Procedural history

In a June 1991 rating decision, the VARO in Los Angeles, 
California denied the Veteran's claim of entitlement to 
service connection for a left shoulder injury.  In July 1991, 
the Veteran filed a notice of disagreement with the RO, and 
after receiving a statement of the case (SOC) in November 
1991, the Veteran perfected an appeal to the Board.  The 
Board conducted a de novo review of the claim and rendered a 
decision in March 1994 which denied service connection for a 
left shoulder injury.  

In January 2003, the Veteran filed to re-open his previously 
denied claim of service connection for status postoperative 
recurrent dislocation of the left shoulder.  After the 
Veteran and his representative appeared at an informal 
hearing at the VARO in Portland, Oregon, the RO denied the 
Veteran's claim in a January 2004 rating decision.  In 
January 2005, the Veteran filed a notice of disagreement with 
the RO and elected the Decision Review Officer (DRO) process.  
A DRO reviewed the Veteran's claim and rendered a decision in 
November 2004 which granted service connection for chronic 
dislocation, left shoulder, with arthritis; a 20 percent 
disability rating was assigned, effective January 23, 2003.  
The Veteran indicated his dissatisfaction with this rating in 
a notice of disagreement which was filed in February 2006.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
(NOD) must thereafter be timely filed to initiate appellate 
review of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].  The Veteran subsequently perfected an appeal as 
to this issue.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Portland 
RO in September 2008.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.
The Veteran submitted additional evidence at the time of his 
hearing and specifically waived agency of original 
jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2008).

In December 2008, the Board remanded the Veteran's claim for 
further development.  As will be discussed further below, 
such development was completed.  The Veteran's claim was 
readjudicated in April 2009 and the Veteran's disability 
rating for his service-connected left shoulder disability was 
increased to 30 percent disabling, effective April 19, 2006.  
The Veteran subsequently indicated a desire to continue with 
the appeal.  The Veteran's VA claims folder has been returned 
to the Board for further appellate proceedings.  

Issue not on appeal

In April 2009, the Veteran raised the issue of entitlement to 
total disability based on individual unemployability (TDIU).  
That issue is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO]; 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The Veteran's service-connected left shoulder disability 
is manifested by symptoms including pain, recurrent 
dislocation, and limitation of motion.  

2.  The evidence does not show that the Veteran's left 
shoulder disability is so exceptional or unusual that 
referral for extraschedular consideration by the designated 
authority is required.


CONCLUSIONS OF LAW

1.  The Veteran is in receipt of the maximum schedular rating 
of 30 percent for the service-connected left shoulder 
disability.  An increased rating is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5010, 5201 (2008).

2.  The criteria for referral for increased disability 
ratings for the Veteran's service-connected left shoulder 
disability on an extraschedular basis have not been met.  
38 C.F.R. § 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an initial disability rating 
in excess of 30 percent for his service-connected left 
shoulder disability.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in December 2008.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to provide 
additional notice pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) pertaining to his increased rating claim 
and to provide a medical examination with an orthopedist to 
determine the current severity of his service-connected left 
shoulder disability.  The AOJ was then to readjudicate the 
claims.

In January 2009 the RO sent the Veteran a VCAA letter 
complying with the Board's remand instructions.  He was 
afforded a VA medical examination in conformity with the 
Board's remand instructions in February 2009.  The RO 
subsequently readjudicated the Veteran's claim of an initial 
rating in excess of 30 percent for his service-connected left 
shoulder disability in April 2009.  

Thus, all of the Board's remand instructions have now been 
complied with as to the issue on appeal.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection and increased 
ratings in a letter from the RO dated January 16, 2009, 
including a request for evidence of "a relationship between 
your current disability and an injury, disease, or event in 
military service" and evidence that "your service-connected 
disability has gotten worse."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
January 2009 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The January 2009 letter specifically requested of the 
Veteran:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This informed the 
Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  This complies 
with the "give us everything you've got" provision formerly 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board 
observes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in an letter from the RO dated August 8, 2008 as 
well as the aforementioned January 2009 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised as to examples of evidence that would be pertinent to 
a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the August 2008 and January 
2009 letters instructed the Veteran that two factors were 
relevant in determining effective dates of increased rating 
claims:  when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve.  

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  However, relying on the informal guidance from 
the VA Office of the General Counsel and a VA Fast Letter 
issued in June 2008 (Fast Letter 08-16; June 2, 2008), the 
Board finds that the Vazquez-Flores decision does not apply 
to the present case.  According to VA Office of General 
Counsel, because this matter concerns an appeal from an 
initial rating decision VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in January 2004.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the August 2008 and 
January 2009 VCAA letters, the Veteran's claim was 
readjudicated in the April 2009 supplemental statement of the 
case (SSOC).  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.

The Veteran has not alleged that he received inadequate VCAA 
notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection:  "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, and private treatment records.  

Additionally, the Veteran was provided with VA examinations 
in April 2006 and February 2009.  The report of this 
examination reflects that the examiner reviewed the Veteran's 
past medical history, recorded his current complaints, 
conducted an appropriate physical examination and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the examination is adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2008).  

The Board notes the Veteran's complaints that the April 2006 
and February 2009 VA compensation and pension (C & P) 
examinations were deficient because such were completed 
quickly.  This, however, is no reason to schedule a new 
examination.  As noted immediately above, the VA examiners 
reviewed the claims file and physically examined the Veteran, 
documenting all current complaints and background 
information.  The Veteran, as a lay person without medical 
training, is not competent to comment on the adequacy of 
medical examinations.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

If the Veteran believed that the VA examinations were not 
reflective of his condition, he was free to submit evidence 
to the contrary.  He did not.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
mentioned above, he exercised the option of a personal 
hearing and presented sworn testimony before the undersigned 
VLJ in September 2008.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2008).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities [Specific 
schedular criteria will be set for below in connection with 
each issue on appeal.]

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  



Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In this case, the Board 
has considered whether different rating codes are "more 
appropriate" than those used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The Veteran is currently diagnosed with degenerative joint 
disease of the left shoulder.  See, e.g., the VA C & P 
examination report dated February 2009.  
The Veteran's service-connected left shoulder disability is 
currently rated pursuant to 38 C.F.R. 4.71a, Diagnostic Codes 
5010-5201 [traumatic arthritis - limitation of motion of arm] 
based on complaints of pain and limited shoulder motion.   
See 38 C.F.R. § 4.27 (2008) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].  

The Veteran was originally rated under Diagnostic Codes 5203-
5201 [impairment of clavicle or scapula - limitation of 
motion of arm] based on his history of recurrent dislocations 
of the left shoulder.  Based on the medical evidence, it 
appears that the current disability is arthritis.  Therefore, 
use of Diagnostic code 5010 is more appropriate.  In any 
event, the Veteran has been consistently rated under 
Diagnostic Code 5201 based on limitation of arm motion.  

The Board notes that ratings higher than the currently 
assigned 30 percent are available only under Diagnostic Codes 
5200 [scapulohumeral articulation, ankylosis of] and 5203 
humerus, other impairment of].  Diagnostic Code 5200 pertains 
to ankylosis.  Ankylosis is "immobility and consolidation of 
a joint due to a disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th Ed. 1987)].  While the February 2009 VA C & 
P examiner noted that the Veteran's left shoulder "is almost 
completely nonfunctional for activities of daily living", 
there is no medical evidence indicative of ankylosis.  
Therefore, Diagnostic Code 5200 is not for application.  
Additionally, the Board notes that since the competent 
medical evidence of record does not reflect loss of the head 
of the humerus, nonunion of the humerus or fibrous union of 
the humerus, Diagnostic Code 5202 is not for application.  

Accordingly, the Board finds that Diagnostic Codes 5010 and 
5201 are the most appropriate in this case, as they pertain 
to the specific shoulder disability and complaint [traumatic 
arthritis and limitation of motion].  

Specific schedular criteria

Diagnostic Code 5010, which pertains to traumatic arthritis, 
instructs to rate as degenerative arthritis.  Diagnostic Code 
5003 specifies that degenerative arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2008).

The Board observes that the Veteran's left upper extremity is 
his minor extremity.  See 38 C.F.R. § 4.69 (2008) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].  

Under Diagnostic Code 5201, limitation of motion to shoulder 
level in the major or minor extremity warrants a 20 percent 
evaluation.  Limitation of motion to midway between the side 
and shoulder level warrants a 30 percent evaluation in the 
major extremity and 20 percent for the minor extremity.  
Limitation of motion to 25 degrees from the side warrants a 
40 percent evaluation for the major extremity and 30 percent 
for the minor extremity.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2007).   This is the highest rating available 
under that diagnostic code.

Normal range of motion for the shoulder is defined as 
follows:  forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees. See 38 C.F.R. § 4.71, 
Plate I (2008).



Analysis

Schedular rating

The Veteran is currently assigned a 30 percent evaluation for 
his service-connected left (minor) shoulder disability under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5201 (2008).  As has 
been explained above, this is the maximum rating for the 
minor extremity under the applicable diagnostic code.

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the Veteran is receiving 
the maximum schedular rating allowable under the applicable 
Diagnostic Codes.  Accordingly, the aforementioned provisions 
of 38 C.F.R. § 4.40 and § 4.45 are not for consideration in 
this case.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

In a April 2003 private treatment record, D.M.S, D.O. noted 
that the Veteran had "a 6-inch anterior surgical surgery 
scar" and the February 2009 VA C & P examiner observed "a 
14 [centimeter] deltopectoral type scar."  See a April 2003 
private treatment record from D.M.S., D.O. and the February 
2009 VA C & P examination report.  These findings are 
consistent with the medical evidence of record, including VA 
and private treatment records.

Additionally, the Board notes that the Veteran has complained 
of numbness and tingling in his left arm, specifically when 
he falls asleep in his chair.  See the VA Travel Board 
hearing transcript at page 8 and a February 2009 private 
treatment record from K.R., M.D.    

There is no competent medical evidence to suggest, nor does 
the Veteran contend, that the left shoulder surgical scars or 
neurological complaints manifest symptomatology that requires 
separate disability ratings.  In particular, there is no 
suggestion that the surgical scars are tender or painful.  

Accordingly, based on the medical evidence, the Board finds 
that separate ratings for the asymptomatic scars and 
subjective neurological complaints are not warranted.  

Fenderson consideration

In Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Staged ratings are currently in effect for the Veteran's 
service-connected left shoulder disability:  he has been 
assigned a 20 percent disability rating from the date of 
service connection, January 24, 2003, to April 18, 2006; and 
30 percent thereafter.  

After reviewing the medical evidence, the Board has 
determined that the Veteran's disability rating has been 
appropriately staged.  The medical evidence indicates that 
the Veteran first demonstrated limited range of motion 
necessary for a 30 percent disability rating under Diagnostic 
Code 5201 during the April 19, 2006 VA C & P examination.  
Prior to that examination, the most limited range of motion 
exhibited by the Veteran was 70 degrees of abduction in an 
April 2003 private treatment record from D.M.S., D.O.  Under 
Diagnostic Code 5201, this limitation of motion approximated 
the assignment of a 20 percent rating [i.e., imitation of 
motion to midway between the side and shoulder level].

Accordingly, April 19, 2006 is the earliest date as of which 
that a 30 percent disability rating can be established.  The 
Board therefore concludes that the staged ratings assigned by 
the RO are correct.  

Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating. First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected left shoulder disability is inadequate. A 
comparison of the level of severity and symptomatology of the 
Veteran's service-connected shoulder disability with the 
established criteria found in the rating schedule for a 
shoulder disability shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; 
as discussed above, the rating criteria considers limitation 
of motion of the shoulder.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." Specifically, there is no evidence of 
frequent periods of hospitalization for the Veteran's 
service-connected left shoulder disability, such as to render 
his disability exceptional or unusual.  

With respect to marked interference with employment, the 
Veteran retired in 2004 and was previously self-employed; 
running a pump-installation business.  See the VA Travel 
Board hearing transcript at page 9 and the Veteran's April 
2009 claim for TDIU.  While the Veteran contends that he 
retired in 2004 because his service-connected left shoulder 
disability prevented him from working, the Board notes that 
the Veteran testified that he ceased performing physical 
labor years earlier and was merely a supervisor.   See the VA 
Travel Board hearing transcript at page 9.  
There is no evidence in the record that the Veteran's 
service-connected left shoulder disability prevented him from 
running his business.  

Additionally, there is no specific evidence in the record 
that the Veteran's service-connected left shoulder disability 
alone has caused a marked interference with employment, over 
and above that which is contemplated in the disability rating 
which is now assigned.  Occupational impairment is 
specifically contemplated in the 30 percent rating which is 
currently assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].   

In addition, there is no evidence of an exceptional or 
unusual clinical picture, or of any other factor which would 
call for extraschedular consideration.  

In summary, for the reasons set out above, the Board finds 
that the evidence does not support the proposition that the 
Veteran's service-connected left shoulder disability presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1).  Therefore, referral 
of this case to appropriate VA officials for consideration of 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for a service-connected left shoulder disability is 
denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


